Citation Nr: 1728760	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-06 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right knee instability.

2.  Entitlement to a rating in excess of 10 for painful limitation of motion of the right knee prior to March 8, 2016 and in excess of 30 percent thereafter.

3.  Entitlement to an extraschedular rating for right knee disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and May 2016 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In a December 2014 decision, the Board, in pertinent part, denied a rating in excess of 20 percent for right knee instability, denied a rating in excess of 10 percent for painful limitation of motion of the right knee, and denied an extraschedular rating for right knee disability.  The Veteran appealed that decision to United States Court of Appeals for Veterans Claims (Court).  In an order in August 2015, the Court vacated and remanded those parts of the Board decision's that denied a rating in excess of 20 percent for right knee instability, denied a rating in excess of 10 percent for painful limitation of motion of the right knee, and denied an extraschedular rating for right knee disability, for action consistent with an August 2015 Joint Motion for Partial Remand (Joint Motion).  Subsequently, the Board remanded these claims to the RO for additional development in November 2015.

Thereafter, the RO increased the Veteran's disability rating for painful limitation of motion of the right knee to 30 percent as of March 8, 2016 in May 2016.  This staged rating does not represent the maximum disability rating assignable for this disability, and the Veteran has not indicated that the current staged ratings are the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, this claim for higher ratings, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

In December 2014, the Board also remanded a lumbar spine rating claim and a claim for total disability based on individual unemployability for additional development and due process.  As these claims have not yet been recertified to the Board, the Board will not address them at this time.  
In addition, the Veteran's representative disagreed with the effective date and disability rating assigned by the RO in granting service connection to the Veteran for right sciatic nerve radiculopathy associated with his lumbar spine disability in August 2016.  As these claims have not been certified to the Board, the Board will not address them at this time.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks higher ratings for his service-connected right knee instability and painful limitation of motion of the right knee.  He maintains that his symptoms are not correctly compensated by the ratings assigned for these disabilities.  The Veteran also seeks an extraschedular rating for his right knee disability.  

As noted above, the Board remanded these claims to afford the Veteran a VA examination in November 2015.  Pursuant to the remand, the Veteran was afforded examinations of right knee in March and November 2016.  While the VA examiners performed all testing requested by the remand, the examination reports are not wholly adequate due to the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done.  Thus, a new VA examination of the Veteran's right knee is needed on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from August 2016 to the present.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made, why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After associating updated VA treatment records with the file, afford the Veteran a VA examination from an appropriate examiner for the purpose of determining the severity of his service-connected right knee disability.  The entire claims file should be reviewed by the examiner. 
The examiner should perform full range of motion studies of the right knee and comment on the functional limitations of the service-connected right knee disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination or when the right knee is used repeatedly over a period of time, such as an eight-hour work day.  Any additional functional limitation should be expressed as limitation of motion of the right knee in degrees. 

The examiner should report active and passive range of motion findings for the right knee in both weight-bearing and non-weight-bearing circumstances.  If this testing cannot be done, the examiner should clearly explain why this is so.

The examiner should note whether or the extent to which there is any instability, crepitus, or swelling of the right knee upon physical examination. 

The examiner should note whether the Veteran has any evidence of dislocated semilunar cartilage of the right knee, and whether he experiences frequent episodes of locking, pain, or effusion into the joint.

The examiner should also take a detailed history regarding the Veteran's employment, educational, and vocational attainment, and comment on the effect of the Veteran's service-connected right knee disabilities on his ability to secure or follow substantially gainful employment consistent with his education and occupational experience.

A rationale for all opinions expressed should be provided.

3.  After completion of the foregoing, readjudicate the remanded claims.  If any benefit sought is not granted, issue the Veteran and his representative a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




